IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 ROBERT SMITH,                                 :   No. 61 MAP 2018
                                               :
                      Appellant                :   Appeal from the Order of the
                                               :   Commonwealth Court at No. 420 MD
                                               :   2018 dated September 27, 2018
               v.                              :
                                               :
                                               :
 ATTORNEY GENERAL, JOSH SHAPIRO,               :
 HEAD OF DEPARTMENT OF                         :
 CORRECTIONS, JOHN WETZEL, AND                 :
 SUPERINTENDENT OF SCI-BENNER,                 :
 ROBERT MARSH,                                 :
                                               :
                      Appellees                :

                                         ORDER


PER CURIAM                                                     DECIDED: June 18, 2019

       AND NOW, this 18th day of June, 2019, the Order of the Commonwealth Court is

REVERSED. Bundy v. Wetzel, 184 A.3d 551 (Pa. 2018) (holding that, to satisfy an

inmate’s right to due process, before the Department of Corrections (“DOC”) can begin

deducting funds from an inmate’s prison account for purposes of Act 84, it must inform

the inmate of: (1) his financial liability; (2) the DOC’s policy for deducting funds from

prisoner accounts, and (3) his right to object to the application of the DOC’s policy to his

account); Petition to Stop 20% Deduction for Court Costs, Fines and Restitution from Gifts

from Family and Friends, and the Return of Money Pursuant to 42 Pa.C.S.A. § 8127,

6/6/2018, at ¶2 (averring that, upon Appellant’s confinement, the DOC began deducting

funds from Appellant’s prison account “without notification”). The matter is REMANDED

for further proceedings.